Name: Council Decision (EU) 2015/1156 of 13 July 2015 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning an amendment to Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement (Batteries and Accumulators)
 Type: Decision
 Subject Matter: environmental policy;  European construction;  tariff policy;  technology and technical regulations;  Europe;  international law;  electronics and electrical engineering
 Date Published: 2015-07-15

 15.7.2015 EN Official Journal of the European Union L 187/24 COUNCIL DECISION (EU) 2015/1156 of 13 July 2015 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning an amendment to Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement (Batteries and Accumulators) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 192(1) and Article 218(9) thereof, Having regard to Council Regulation (EC) No 2894/94 of 28 November 1994 concerning arrangements for implementing the Agreement on the European Economic Area (1), and in particular Article 1(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement on the European Economic Area (2) (the EEA Agreement) entered into force on 1 January 1994. (2) Pursuant to Article 98 of the EEA Agreement, the EEA Joint Committee may decide to amend, inter alia, Annex II to the EEA Agreement. (3) Directive 2013/56/EU of the European Parliament and of the Council (3) is to be incorporated into the EEA Agreement. (4) Directive 2013/56/EU repeals Commission Decision 2009/603/EC (4), which has been incorporated into the EEA Agreement. (5) Given the specific legal and factual situation in Liechtenstein, Article 17 of Directive 2006/66/EC is not to apply to Liechtenstein. (6) Annex II to the EEA Agreement should therefore be amended accordingly. (7) The position of the Union within the EEA Joint Committee should be based on the attached draft Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted, on behalf of the Union, within the EEA Joint Committee on the proposed amendment to Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement shall be based on the draft decision of the EEA Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 13 July 2015. For the Council The President F. ETGEN (1) OJ L 305, 30.11.1994, p. 6. (2) OJ L 1, 3.1.1994, p. 3. (3) Directive 2013/56/EU of the European Parliament and of the Council of 20 November 2013 amending Directive 2006/66/EC of the European Parliament and of the Council on batteries and accumulators and waste batteries and accumulators as regards the placing on the market of portable batteries and accumulators containing cadmium intended for use in cordless power tools, and of button cells with low mercury content, and repealing Commission Decision 2009/603/EC (OJ L 329, 10.12.2013, p. 5). (4) Commission Decision 2009/603/EC of 5 August 2009 establishing requirements for registration of producers of batteries and accumulators in accordance with Directive 2006/66/EC of the European Parliament and of the Council (OJ L 206, 8.8.2009, p. 13). DRAFT DECISION OF THE EEA JOINT COMMITTEE No ¦/2015 of amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area (the EEA Agreement), and in particular Article 98 thereof, Whereas: (1) Directive 2013/56/EU of the European Parliament and of the Council of 20 November 2013 amending Directive 2006/66/EC of the European Parliament and of the Council on batteries and accumulators and waste batteries and accumulators as regards the placing on the market of portable batteries and accumulators containing cadmium intended for use in cordless power tools, and of button cells with low mercury content, and repealing Commission Decision 2009/603/EC (1) is to be incorporated into the EEA Agreement. (2) Directive 2013/56/EU of the European Parliament and of the Council repeals Commission Decision 2009/603/EC (2), which is incorporated into the EEA Agreement and which is consequently repealed under the EEA Agreement. (3) Annex II to the EEA Agreement should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Chapter XV of Annex II to the EEA Agreement shall be amended as follows: 1. The following is added in point 12x (Directive 2006/66/EC of the European Parliament and of the Council):  32013 L 0056: Directive 2013/56/EU of the European Parliament and of the Council of 20 November 2013 (OJ L 329, 10.12.2013, p. 5). The provisions of the Directive shall, for the purposes of this Agreement, be read with the following adaptation: Article 17 shall not apply to Liechtenstein. 2. The text of point 12zt (Commission Decision 2009/603/EC) shall be deleted. Article 2 The texts of Directive 2013/56/EU in the Icelandic and Norwegian languages, to be published in the EEA Supplement to the Official Journal of the European Union, shall be authentic. Article 3 This Decision shall enter into force on ¦, provided that all the notifications under Article 103(1) of the EEA Agreement have been made (3). Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Union. Done at Brussels,. For the EEA Joint Committee The President The Secretaries to the EEA Joint Committee (1) OJ L 329, 10.12.2013, p. 5. (2) OJ L 206, 8.8.2009, p. 13. (3) [No constitutional requirements indicated.] [Constitutional requirements indicated.]